Order entered October 16, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00752-CV

                             J. KYLE BASS, ET AL., Appellants

                                               V.

              UNITED DEVELOPMENT FUNDING, L.P., ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-06253-C

                                           ORDER
       Before the Court is appellees’ October 12, 2018 opposed second motion to extend the

time to file a brief. We GRANT the motion and extend the time to November 13, 2018. We

caution appellees that further requests for extension in this accelerated appeal will be strongly

disfavored.


                                                     /s/   ADA BROWN
                                                           JUSTICE